*598OPINION
THOMPSON, Presiding Judge.
A maternal grandmother who was denied visitation rights with her grandchild pursuant to Ariz.Rev.Stat.Ann. (“A.R.S.”) § 25-337.01 challenges the trial court’s ruling. We affirm for the following reasons.
FACTS AND PROCEDURAL HISTORY
In May 1990, D.C. gave birth to J.K. and fell into a coma shortly thereafter. She remained in a coma until her death on April 26, 1994. The natural father, whose name is not entered, on J.K.’s birth certificate, has had no contact with J.K. since before the child’s first birthday. The parental rights of both parents were terminated in 1992. That same year, Respondents M.C. and C.C. (“respondents”) formally adopted J.K.
M.C., D.C.’s father, and C.C., D.C.’s stepmother, have been the primary caretakers and guardians of J.K. since his birth. Following their adoption of J.K., Petitioner B.C. (“petitioner”), J.K’s natural maternal grandmother, sought visitation rights with J.K. She had visited J.K. an average of four times a year following the child’s birth. However, respondents denied her any further contact with J.K. following a personal dispute.
Petitioner contended in her petition for visitation rights that she was entitled to visitation under A.R.S. § 25-337.01. Respondents claimed that § 25-337.01 did not authorize the court to grant visitation rights to grandparents following an adoption, and filed a motion to dismiss. The court granted the motion, stating only that the petitioner could “assert no post-adoption visitation under the law.” Petitioner thereafter filed a motion for reconsideration, which the court denied.
Petitioner timely appeals to this court.
DISCUSSION
The sole issue raised by this appeal is whether petitioner may properly claim visitation rights with J.K. pursuant to A.R.S. § 25-337.01.1 Petitioner argues that she is entitled to visitation rights with J.K. under A.R.S. § 25-337.01(A) because it would be in the best interests of the child and the child was born out of wedlock. A.R.S. § 25-337.01 provides in pertinent part:
A. The superior court may grant the grandparents of the child reasonable visitation rights to the child during his minority on a finding that the visitation rights would be in the best interests of the child and any of the following are true:
# sfc í{í Hí # #
3. The child was born out of wedlock.
# :{: #
D. All visitation rights granted under this section automatically terminate if the child has been adopted or placed for adop-tion____
Respondents maintain that once an adoption has been entered, A.R.S. § 25-337.01(D) automatically terminates all grandparental visitation rights. Their contention is essentially that, following an order of adoption, a natural grandparent lacks standing to petition for visitation. Petitioner maintains that subsection D of the statute simply terminates previously granted visitation rights; it does not prevent a grandparent from seeking to establish visitation after an adoption has been entered.
The issue whether a grandparent has standing to petition for visitation rights after adoption of the grandchild has been expressly addressed by other jurisdictions. See, e.g., In re Niskanen, 301 Minn. 53, 223 N.W.2d 754, 756 (1974); Bopp v. Lino, 110 Nev. 1246, 885 P.2d 559, 561-62 (1994); State ex rel. Costello v. Cottrell, 318 Or. 338, 867 P.2d 498, 500 (1994); In re Custody of B.S.Z-S., 74 Wash.App. 727, 875 P.2d 693, 695 (1994); In re Marriage of Soergel, 154 Wis.2d 564, 453 N.W.2d 624, 627-28 (1990). However, we do not reach the question of standing in the present case because J.K.’s status does not allow visitation to be sought under the statute. Petitioner pursued visitation pursuant *599to A.R.S. § 25-337.01(A)(3), which requires that a child be born out of wedlock for a grandparent to be granted visitation rights. Following J.K.’s adoption, J.K.’s legal status is that of a natural child, bom in lawful wedlock to respondents. A.R.S. § 8-117(A).2 Therefore, § 25-337.01(A)(3) is not applicable.3
Grandparental visitation rights are purely a creature of statute. Prior to enactment of A.R.S. § 25-337.01, grandparents had no legal rights to visitation with their grandchildren. Sands v. Sands, 157 Ariz. 322, 323, 757 P.2d 126, 127 (App.1988). Because none of the necessary factual situations listed in AR.S. § 25-337.01(A) could be found in this case, the superior court could not grant petitioner visitation rights with J.K. Continuation of contact with the natural grandmother is therefore a matter wholly within the discretion of the adoptive parents. While we recognize that a grandparent’s love, acceptance and care may complement the role of parents, petitioner has no legal right to visitation outside the statutory dictates of A.R.S. § 25-337.01. Finck v. O’Toole, 179 Ariz. 404, 407, 880 P.2d 624, 627 (1994); In re Marriage of Herreras, 159 Ariz. 511, 512, 768 P.2d 673, 674 (App.1989).
CONCLUSION
For the foregoing reasons, we affirm the trial court’s dismissal of petitioner’s action.
EHRLICH, J., concurs.

. In applying a statute, we have long held that its words are to be given their ordinary meaning, unless the legislature has given its own definition of the words or it appears from the context that a special meaning was intended. Mid Kansas Fed. Sav. & Loan Ass'n v. Dynamic Dev. Corp., 167 Ariz. 122, 128, 804 P.2d 1310, 1316 (1991).


. A.R.S. § 8-117(A) provides:
Upon entry of the decree of adoption, the relationship of parent and child and all the legal rights, privileges, duties, obligations and other legal consequences of the natural relationship of child and parent shall thereafter exist between the adopted person and the adoptive petitioner the same as though the child were bom to the adoptive petitioner in lawful wedlock. The adopted child shall be entitled to inherit real and personal property from and through the adoptive petitioner and the adoptive petitioner shall be entitled to inherit real and personal property from and through the adopted child the same as though the child were bom to the adoptive petitioner in lawful wedlock.


. While we appreciate that A.R.S. § 8-117(A) cannot change a physiological fact that a child was bom to unmarried parents by pretending such was not so, see concurring opinion at p. 599, 925 P.2d at p. 740, the statute does effectually mandate that, after adoption and ever after, the child is indeed, before the law, bom within '‘lawful wedlock.”